—Application to strike respondent’s name from the roll of attorneys and counselors-at-law in the State of New York is denied, the crime of which respondent has been convicted is deemed a "serious crime”, and the matter referred to the Departmental Disciplinary Committee for a hearing on the issue of the appropriate sanction, and pending receipt of the report, the order of suspension shall remain in full force and effect. No opinion. Concur — Sullivan, J. P., Carro, Rosenberger, Kupferman and Ross, JJ.